 20-01002-jlg     Doc 1     Filed 01/08/20    Entered 01/08/20 15:28:54        Main Document
                                             Pg 1 of 8



                  IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK

 In re THESSA ROY
                                                       Case No. 19-13254
 Debtor.                                               Chapter 7




 THESSA ROY
          Plaintiff,

        v.

 NAVIENT SOLUTIONS, LLC, and
 NATIONAL COLLEGIATE STUDENT                                   Adv. Pro. No.
 LOAN TRUST 2007-2

                Defendants.



                                  PLAINTIFF’S COMPLAINT

       Plaintiff Thessa Roy files this Complaint against Defendants NAVIENT SOLUTIONS

LLC (“NSL”) and the NATIONAL COLLEGIATE STUDENT LOAN TRUST

(collectievely, “Defendants”) on personal knowledge as to Plaintiff’s own acts and upon

information and belief as to all other matters, as follows:



                                PRELIMINARY STATEMENT

       Not all loans made to students are non-dischargeable student loans, including the loans at

issue in this action. In fact, only three types of educational loans are excepted from discharge

under 11 U.S.C. § 523(a)(8): (1) federal loans and loans made directly by nonprofit colleges and

universities; (2) conditional educational grants; and (3) qualified education loans made by private

lenders. Defendants have originated and/or serviced dischargeable consumer loans that are not
 20-01002-jlg      Doc 1    Filed 01/08/20    Entered 01/08/20 15:28:54           Main Document
                                             Pg 2 of 8



“educational loans” or “qualified education loans” as that term is defined in the Higher Education

Act, the Internal Revenue Code, and the Bankruptcy Code. Such loans have no protection under

section 523(a)(8) and are automatically discharged upon entry of a discharge injunction.


                                                  I.

                                             PARTIES

A.     Plaintiff

       1.      Thessa Roy is a citizen of the State of New York residing in this District.

B.     Defendants

       1.      NAVIENT SOLUTIONS, LLC is a business entity that in the ordinary course of

business regularly, on behalf of itself or others, engages in the servicing and collection of consumer

debt. NAVIENT SOLUTIONS, LLC is a national company with its principal place of business in

Wilkes-Barre, Pennsylvania.

       2.      NATIONAL COLLEGIATE STUDENT LOAN TRUSTS 2007-2 is a

business entitty that in the ordinary course engage in the ownership and collection of

consumer debt. NATIONAL COLLEGIATE STUDENT LOAN TRUSTS 2007-2 is a

Delaware statutory trust and can be served through its agent, Transworld Systems, Inc.,

located at PO Box 4275, Norcross, GA, 30091.

                                                 II.

                                 JURISDICTION AND VENUE

       2.      This Adversary Proceeding is brought under Case Number 19-13254.

       3.      This Court has jurisdiction over this Adversary Proceeding pursuant to 28 U.S.C. §

1334(b) and 28 U.S.C § 157(b). This is a core proceeding under title 11 because it concerns a

determination as to the dischargeability of a debt.


                                                  2
 20-01002-jlg      Doc 1      Filed 01/08/20    Entered 01/08/20 15:28:54             Main Document
                                               Pg 3 of 8



        4.      This Adversary Proceeding is brought pursuant to 11 U.S.C § 523(a)(8), 15 U.S.C

§ 1601, 15 U.S.C. § 1692 and Federal Rules of Bankruptcy Procedure Rule 7001.

        5.      Venue is proper in the Southern District of New York pursuant to 28 U.S.C. § 1409

because this matter arises in and is related to a bankruptcy case in this district.

                                                  IV.

                                    STATEMENT OF FACTS

 A.      The Distinction Between Non-Dischargeable And Dischargeable Educational Debt

        1.       All federal student loans and loans made directly by non-profit colleges and

universities are excepted from discharge under section 523(a)(8)(A)(i) absent an affirmative

showing of “undue hardship.”

        2.       Private education loans, on the other hand, have limited protection from discharge

under section 523(a)(8)(B).

        3.       Section 523(a)(8)(B) of the Bankruptcy Code excepts from discharge “any other

educational loan” that is a “qualified education loan” as defined in section 221(d)(1) of the Internal

Revenue Code.

        4.       Section 221(d)(1) defines a “qualified education loan” as any indebtedness

incurred solely to pay for “qualified higher education expenses.” “Qualified higher education

expenses” are in turn defined in section 221(d)(1) as expenses incurred to cover the “cost of

attendance” at a Title IV eligible institution by an “eligible student.” A Title IV eligible institution

is one recognized by the Department of Education under Title IV of the Higher Education Act.

“Cost of attendance” is term of art found in section 472 of the Higher Education Act at 20 U.S.C.

§ 1087ll, which includes tuition, fees, room, board, books, and living expenses (hereinafter referred

to as “Qualified Student Loans”).



                                                   3
 20-01002-jlg         Doc 1      Filed 01/08/20      Entered 01/08/20 15:28:54                Main Document
                                                    Pg 4 of 8



         5.        Consumer loans made to persons to cover expenses at non-eligible institutions,

expenses in excess of the “cost of attendance” or to ineligible students are not Qualified Education

Loans, and are often times not even “educational loans.” These loans remain dischargeable under

the Bankruptcy Code (hereinafter referred to as “Consumer Education Loans”).

         6.        Where confusion exists in determining whether an educational debt is a Qualified

Education Loan or a Consumer Education Loan, the Bankruptcy Code places the burden on the

creditor to establish by a preponderance of the evidence that the educational debt in question is

excepted from discharge.1

         6.       Some creditors have also disguised their Consumer Education Loans as “nonprofit

loans” in order to gain exception from discharge under section 523(a)(8)(A)(i).

         7.       Some of the Plaintiff’s loans are held by National Collegiate Trust 2007-2.

         8.       The National Collegiate Trusts are a series of 15 securitized trusts containing more

than $10 billion in securitized private student debt.

         9.       The National Collegiate Trusts were the brainchild and creation of the First

Marblehead Corporation (“FMC”).

         10.      During the early 2000s, FMC partnered with multiple large banks, such as JP

Morgan and Bank of America, to originate private student loans that would be immediately

purchased by FMC, and securitized into the National Collegiate Student Loans Trusts.

         11.      FMC also designed a way to give the loans the appearance of non-profit educational

loans by absorbing a formerly receptacle non-profit institution called The Education Resources

Institute and having TERI guaranty the student debts against non-payment.


         1
           See In re Bronsdon, 435 B.R. 791, 796 (B.A.P. 1st Cir. 2010) (“The creditor bears the initial burden of
establishing that the debt is of the type excepted from discharge under § 523(a)(8). Once the showing is made, the
burden shifts to the debtor to prove that excepting the student loan debt from discharge will cause the debtor and her
dependents ‘undue hardship.’”).


                                                          4
 20-01002-jlg       Doc 1    Filed 01/08/20    Entered 01/08/20 15:28:54       Main Document
                                              Pg 5 of 8



        12.     Whatever TERI might have begun as, by 2004, TERI was no longer a bona fide

non-profit institution.

        13.     By 2004, TERI was merely a subsidiary of the First Marblehead Corporation whose

profits inured directly or indirectly to the First Marblehead shareholders. TERI was housed in

FMC’s offices, and FMC absorbed most of their staff and origination and servicing

responsibilities.

        14.     Indeed, NCT 2007-2 referred to TERI as nothing more than a “debt collector” for

the NCTs in TERI’s bankruptcy proceedings.

        15.     On the orders of FMC, TERI began bending and ignoring origination criteria

around 2006 to feed the private student debt securitization market.

        16.     The loans being originated often times had 12-15% interest rates, and massive

origination fees.

        17.     Because of this lending behavior, default rates on FMC loans swelled to over 50%.

        18.     Because of this increase in defaults, TERI was forced to file for bankruptcy

protection in in 2008.

        19.     During that time, TERI voided and rejected all of its guaranty agreements with the

lending partners of FMC.

        20.     TERI also refunded hundreds of millions of dollars in guarantee fees to the

originating banks and Defendants.

        21.         Whatever TERI guarantee may have existed was already voided, and the NCT

Defendants should not be permitted to use the “dead hand” of TERI to render any of the Plaintiff’s

loans non-dischargeable.




                                                 5
 20-01002-jlg      Doc 1    Filed 01/08/20    Entered 01/08/20 15:28:54        Main Document
                                             Pg 6 of 8



       22.     Despite this, the NCTs have continued to represent to bankruptcy courts across the

country that its loans are still guaranteed by TERI and thus are non-dischargeable under section

523(a)(8)(A)(i).

B.     Plaintiff Borrows Certain Loans and Files For Bankruptcy.

       23.     Plaintiff attended Columbia University on and off between 2005 and 2018.

       24.     During that time, Plaintiff received federal financial aid.

       25.     During that time, Plaintiff also borrowed several private loans and “direct to

consumer” loans from Defendants or their predecessors in interest (collectively the “Private

Loans”).

       26.     The total amount borrowed from Navient was approximately $55,000.

       27.     The total amount borrowed from JP Morgan was approximately $30,000. This debt

was later assigned to Defendant NCT 2007-2.

       28.     Upon information and belief, these loans, when considered against the Plaintiff’s

federal student loans, exceeded the cost of attendance, either in whole or in part, of Columbia

University during the relevant years.

       29.     Owing to circumstances beyond her control, Plaintiff filed for bankruptcy in this

Court in October 2019.

       30.     Once granted, all debts not excepted from discharge under section 523(a) will be

discharged including the Private Loans, either in whole or in part.

       31.     In the alternative, Plaintiff requests discharge on the grounds of “undue hardship.”

       32.     Plaintiff currently has about $276,000 in education-related debt, including

approximately $110,000 in federal debt, and $160,000 in private debt.

       33.     Plaintiff owes $122 per month for her federal education-related debt, and $1,630

per month for her private education-related debt.

                                                 6
 20-01002-jlg     Doc 1     Filed 01/08/20    Entered 01/08/20 15:28:54             Main Document
                                             Pg 7 of 8



        34.    Plaintiff’s current take-home income is $3,760 per month.

        35.    Plaintiff’s necessary and reasonable expenses, including $1,500 in rent, come to

$2,912.

        36.    Plaintiff’s combined necessary and reasonable expenses and the balance due each

month on her private education-related debt (totaling $4,412) exceed her take-home income.

        37.    Plaintiff does not foresee her financial situation improving in the future.

        38.    Plaintiff has made an honest and good faith attempt to repay these loans on the

original terms since they became due.

        39.    Repayment of the loans would therefore constitute an “undue hardship” on

Plaintiff.

                                                III.

                                     CLAIMS FOR RELIEF

A.      Count One: Determination of Dischargeability

        40.    Plaintiff realleges and incorporates by reference all of the allegations contained in

all of the preceding paragraphs.

        41.    Plaintiff’s Private Loans are to be discharged either in whole or in part because they

are not the type of student loans entitled to protection under section 523(a)(8).

        42.    In the alternative, Plaintiff is entitled to discharge of the Loans because repayment

would constitute an “undue hardship.”

        43.    Accordingly, Plaintiff prays this Court discharge her student debt in part or in total.




                                                 7
 20-01002-jlg     Doc 1    Filed 01/08/20    Entered 01/08/20 15:28:54        Main Document
                                            Pg 8 of 8




                                               IV.

                                            PRAYER

       44.    In light of the foregoing, Plaintiff requests that Defendants be cited to appear and

judgment be entered against Defendants for:

       (1)    declaratory and injunctive relief;

       (2)    determination of dischargeability;

       (2)    other such relief as the Court deems just and proper.



                                              Respectfully submitted,




                                                             /s/ Austin Smith _________

January 8, 2020

                                                            Austin Smith
                                                            SMITH LAW GROUP
                                                            3 Mitchell Place
                                                            New York, New York 10017
                                                            Telephone: (917) 992-2121
                                                            Austin@acsmithlawgroup.com




                                                   8
